DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ZEEV VINIK and JANY VINIK,
                             Appellants,

                                     v.

                       WELLS FARGO BANK, N.A.,
                              Appellee.

                               No. 4D18-734

                           [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 2016-CA-
007110.

  Lee H. Schillinger of Law Offices of Lee H. Schillinger, P.A., Weston, for
appellants.

  Michael K. Winston and Dean A. Morande of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.